      Case 3:20-cv-04060-RV-HTC Document 15 Filed 08/03/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                 FOR NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JONATHAN L. OLSON            *
                             *
      Plaintiff,             *
                             *               Civil Action No.: 3:20-CV-4060
v.                           *
                             *
SKANSKA USA CIVIL SOUTHEAST, *
INC. AND MTT EQUIPMENT       *
SERVICE, LLP                 *
                             *
in personam.                 *
                             *
      Defendant.             *

                   JOINT STIPULATION OF DISMISSAL

      COME NOW the Plaintiff and Defendant in the above referenced and

styled cause of action and file this their joint motion for dismissal. As grounds

state the Parties have reached a settlement of all issues. Defendant’s

counsel is in the process of preparing settlement documents.

      WHEREFORE, the premises considered the Plaintiff and Defendant

motion this Honorable Court to dismiss with prejudice the above referenced

and styled cause of action each party to bear their own costs.
Case 3:20-cv-04060-RV-HTC Document 15 Filed 08/03/20 Page 2 of 2




     DATED this 3RD day of August 2020.

                             Respectfully submitted,

                             /s/Michael G. Huey
                             MICHAEL G. HUEY (HUE002)
                             Attorney for the Plaintiff
                             Post Office Box 1806
                             Mobile, Florida 36633
                             (251) 433-6622 Telephone
                             (251) 433-6654 Facsimile
                             mghuey@hueyfirm.com



                              /s/Jonathan A. Tweedy
                             Jonathan A. Tweedy, Esq.
                             Melissa A. Miller, Esq.
                             COUNSEL FOR THE DEFENDANT
                             Schouest, Bamdas, Soshea &
                             Benmaier, PLLC
                             365 Canal Street | Suite 2730
                             New Orleans | Louisiana | 70118
                             (504) 561-0323 x478 | Phone
                             (504) 528-9442 | Fax
                             jtweedy@sbsblaw.com
